Citation Nr: 1426474	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.  

2.  Entitlement to a disability rating in excess of 50 percent prior to March 5, 2012 for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2011.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in May 2011, which also assumed jurisdiction over a claim for TDIU, which was considered part and parcel of the claim for increased benefits for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

In a May 2012 rating decision, the RO awarded a 100 percent disability rating for the Veteran's PTSD, effective March 5, 2012.  The RO informed the Veteran in the rating decision that this was considered a full grant of the benefits on appeal and did not further address the issues of PTSD or TDIU.  The Board finds, however, that given that the Veteran's appeal stems from an April 2009 claim, the issue of entitlement to a disability rating in excess of 50 percent prior to March 5, 2012 for PTSD has not been addressed and, as the Veteran has not indicated the May 2012 rating action has satisfied his claim, it is presumed he continues to seek the highest possible rating for this disability and therefore the claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, as a 100 percent rating for PTSD has not been awarded for the entire period of the appeal, the claim for TDIU is also in appellate status.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal, which have been reviewed.  


FINDINGS OF FACT

1.  The probative evidence of record reflects that the Veteran's currently respiratory disability, namely asthma, did not originate in service or for many years thereafter and is not otherwise related to his active service.  

2.  Prior to March 5, 2012, the credible and probative evidence of record demonstrates that the Veteran's PTSD is productive of symptoms resulting in total occupational and social impairment.  

3.  In light of the assignment of a 100 percent disability rating for the Veteran's service-connected PTSD throughout the duration of the appeal, the issue of entitlement to a TDIU has essentially been rendered moot.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a schedular rating of 100 percent prior to March 5, 2012 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

3.  The claim for a TDIU is moot.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of an April 2009, May 2009, February 2012 and March 2012 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), the May 2009 and March 2009 VA examinations for PTSD, VA medical records, Social Security Administration (SSA) records and testimony from the Veteran and his representative.  

The record shows that the Veteran has not been afforded a VA examination in connection with the respiratory disability claim.  The Board finds that such an examination or a medical opinion is not necessary in this case, as there is no evidence of record, including the Veteran's own statements and testimony, indicating that his asthma or other respiratory disability either began during his active service or was related to his active service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The post-service medical evidence, including VA medical records dating back to 2001, indicates that the earliest evidence of asthma was noted in 2004.  Moreover, the Veteran testified in the May 2011 Travel Board hearing that his asthma began two or three months after his discharge from active service, he was first diagnosed with asthma in 1975, he did not experience breathing issues in service, and no physician has related his condition to service.  Given these circumstances, the Board finds that a VA examination or opinion is not necessary in this case.

The May 2009 and March 2012 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in May 2011.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The record was left open for the Veteran to submit additional evidence, and the claims were thereafter remanded to obtain all relevant evidence.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).


Analysis

1.  Service Connection 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a respiratory disability.  While there is medical evidence of a currently diagnosed respiratory disability, namely asthma and asthmatic bronchitis, the probative evidence of record does not demonstrate a current respiratory disability, including asthma, either was incurred in, or is otherwise related to, his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his respiratory disability began a few months after his discharge from service.  In the May 2011 Travel Board hearing, the Veteran specified that his asthma began two or three months after his discharge from active service, he was first diagnosed with asthma in 1975, he did not experience breathing issues in service, and no physician has related his condition to service.  

The Veteran's service treatment records are absent of any findings, complaints or treatment of a respiratory disability during his active service.  The entrance and separation examinations both reflect normal clinical findings of the lungs and chest.  

The medical evidence of record, including VA medical records from January 2001 to June 2012 and SSA records, reflects that the Veteran has been treated for and diagnosed with asthma, initially noted in January 2004.  

Based on the evidence above, the Board finds there is no evidence of a respiratory disability during the Veteran's active service and no nexus between the currently diagnosed respiratory disability and the Veteran's active service.  Even considering the Veteran's lay statements, he does not report symptoms, complaints, treatment or a diagnosis of a respiratory disability beginning until after his discharge from active service.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disability that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a respiratory disability is denied.

2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Prior to March 5, 2012, the Veteran's PTSD was assigned a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Prior to March 5, 2012, the medical evidence of record, including the VA medical records and the May 2009 and March 2012 VA examination reports, collectively indicates that the Veteran's PTSD is productive of symptoms resulting in total occupational and social impairment.  While the Veteran was awarded a 100 percent disability rating from March 5, 2012, based on the March 2012 VA examination findings, these findings also encompassed symptoms prior to the date of the examination, in light of the fact that the Veteran was reporting as summary of his symptoms since the last VA examination was provided in May 2009.  Both the May 2009 and March 2012 VA examinations reflect similar PTSD symptoms.  The May 2009 VA examination noted PTSD symptoms included: irritability and anger; sleep disturbance; anxiety; feelings of inadequacy, worthlessness and hopeless; tearfulness; intrusive distressing recollections; nightmares; diminished interest; avoidance of stimuli; and detachment.  The March 2012 VA examination noted the Veteran's PTSD symptoms included: depression; anxiety; suspiciousness; irritability and anger; tearfulness; unkempt appearance; chronic sleep impairment; disturbances in motivation or mood; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships.  Both VA examinations assigned a GAF score of 50.  VA medical records also reflect the Veteran's GAF scores were as low as 45 during the appeal period.  

Although the GAF score of 50 was assigned, the March 2012 VA examiner specified that the Veteran's PTSD was productive of total occupational and social impairment.  The May 2009 VA examiner also specified that the Veteran's PTSD symptoms had a moderate to major negative impact on his ability to obtain and maintain physical or sedentary employment and his impaired thought processes and communication skills were expected to cause significant to major interference with his social functioning.  With a view of the evidence in a light most favorable to the Veteran, the evidence more nearly approximates the 100 percent rating criteria for the period prior to March 5, 2012.  

Based on the foregoing evidence, an initial 100 percent disability rating is warranted for the Veteran's PTSD for the period prior to March 5, 2012 as the record reflects the Veteran's symptoms are representative of total occupational and social impairment.  While the Veteran need not have all of the particular symptoms listed in the rating criteria in order to warrant a 100 percent evaluation per the Court's finding in Mauerhan, the record reflects that his current PTSD symptomatology demonstrates total occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.

In addition, the Veteran was assigned GAF scores of 45 at worst, to, thereby indicating serious symptoms however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record more nearly approximates the criteria for a 100 percent rating. 

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current PTSD symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds, prior to March 5, 2012, the criteria for a schedular rating of 100 percent for PTSD under Diagnostic Code 9411 are met.  38 C.F.R. §§ 3.102, 4.3, 4.71a (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

3.  TDIU

Although entitlement to a TDIU has been considered as part of the determination of the appropriate disability rating for the service-connected PTSD on appeal rather than as a separate claim, the Board points out that a TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  As the Board is awarding the Veteran an increased schedular rating of 100 percent for his service-connected PTSD, the issue of entitlement to a TDIU has essentially been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472 , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, however, as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for PTSD, the same disability which he has asserted renders him unemployable and thus is basis for the TDIU claim, consideration of TDIU no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2013).  In addition, there is no lay or medical evidence of record suggesting that the Veteran is unemployable solely as a result of his service-connected diabetes mellitus, which is rated as 20 percent disabling, effective from April 17, 2009.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Extra-schedular Consideration

As the Veteran has been granted a 100 percent disability rating, the maximum allowable for his PTSD, for the entirety of the appeal period, a referral for extra-schedular consideration is considered moot.  See 38 C.F.R. § 3.321.  


ORDER

Service connection for a respiratory disability is denied.  

A disability rating of 100 percent prior to March 5, 2012 for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  

The appeal for TDIU is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


